 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                             No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges some defendants were deliberately indifferent to his serious

19   medical needs and others used excessive force in violation of his Eighth Amendment rights. On

20   October 11, 2019, defendants Advincula, Cross, Porter, and Vela moved to dismiss the claims

21   against them. (ECF No. 38.)

22          Based on plaintiff’s complaints regarding his ability to make sufficient copies to submit an

23   opposition to defendants’ motion, this court recently ordered the law librarian at California State

24   Prison-Corcoran to permit plaintiff to make sufficient copies, including copies in excess of 50

25   pages, to oppose the motion to dismiss. In addition, the court provided plaintiff additional time to

26   file his opposition. (ECF No. 48.)

27          It has come to the court’s attention that plaintiff has, in fact, filed an opposition to the

28   motion to dismiss but continues to seek the right to make copies of exhibits to that opposition.
                                                         1
 1            Accordingly, and good cause appearing, IT IS HEREBY ORDERED as follows:

 2            1. Plaintiff’s motion to be permitted to copy exhibits (ECF No. 47) is granted;

 3            2. The law librarian at CSP-Corcoran shall permit plaintiff to make sufficient copies,

 4   including copies in excess of 50 pages, to file exhibits to his opposition to the motion to dismiss.

 5            3. Plaintiff may file the exhibits to his opposition by placing them in the prison mail,

 6   addressed to the court, within twenty days of the date of this order.

 7            4. The Clerk of the Court shall serve a copy of this order on Mary Kimbrell, the litigation

 8   coordinator at CSP-Corcoran.

 9   Dated: December 5, 2019

10

11

12

13

14

15
     DLB:9
     DB/prisoner-civil rights/lear3099.copies 3
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
